Citation Nr: 0102068	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an original disability rating in excess of 10 
percent for service-connected residuals of a right hamstring 
muscle injury.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, service connection was 
established for residuals of a right hamstring injury and a 
noncompensable rating was assigned, effective from September 
1, 1998, the date following discharge from service.  In a 
rating decision dated in October 1999, the noncompensable 
rating was increased to 10 percent, also effective from the 
September 1, 1998 date.  


FINDINGS OF FACT

All benefits sought by the appellant in the current appeal 
have been granted.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran, seeking a higher evaluation, is generally presumed 
to be seeking the maximum benefit available, and the appeal 
of an assigned rating remains valid if less than the maximum 
rating is assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that if the veteran clearly expresses an intent to limit 
her appeal to a specific disability rating, and that rating 
is assigned by the RO, jurisdiction to review the assigned 
rating may not be found.  Id. at 39, citing Hamilton v. 
Brown, 39 F.3d 1574 (Fed. Cir. 1994) (if the veteran 
expressly indicates that adjudication of a specific claim 
should not proceed at a certain point in time, the Board is 
without authority to consider an appeal of that claim).

Withdrawal of an appeal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2000).

In her substantive appeal received in September 1999, the 
veteran wrote that "a rating of moderate disability of 
muscles or moderately severe would satisfy my appeal."  In 
October 1999, the RO granted the veteran a 10 percent 
evaluation for her right hamstring disability.  This 
evaluation was provided under 38 C.F.R. § 4.73, Diagnostic 
Code 5313, which provides for a 10 percent evaluation for 
moderate disability of Muscle Group XIII.  Since the veteran 
has declared that this evaluation would satisfy her appeal, 
the Board is without jurisdiction to further consider her 
claim, and her appeal is dismissed without prejudice.


ORDER

The claim of entitlement to an original disability rating in 
excess of 10 percent for service-connected residuals of a 
right hamstring muscle injury is dismissed. 



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

